Citation Nr: 1823456	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to a rating in excess of 30 percent for right knee disability, to include effective dates of temporary 100 percent ratings.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

7.  Whether new and material evidence exists to reopen the claim for service connection of a back condition, to include as secondary to service-connected right knee disability.

8.  Entitlement to service connection for a back condition, to include as secondary to service-connected right knee disability.

9.  Whether new and material evidence exists to reopen the claim for service connection of left knee disability, also claimed as left leg disability, to include as secondary to service-connected right knee disability.

10.  Entitlement to service connection for left knee disability, also claimed as left leg disability, to include as secondary to service-connected right knee disability.

11.  Entitlement to an earlier effective date of September 26, 2008 for an increased rating of peripheral neuropathy of the bilateral lower extremities.

12.  Entitlement to an earlier effective date of September 26, 2008 for an increased rating of peripheral neuropathy of the bilateral upper extremities.

13.  Entitlement to an earlier effective date of September 26, 2008 for an increased rating of right knee disability.

14.  Entitlement to an earlier effective date of September 26, 2008 for an increased rating of diabetes mellitus type II.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran had requested a Central Office Board hearing which was scheduled for June 2017.  The Veteran did not appear and the Board considers the hearing request withdrawn.  38 CFR 20.702 (d).

In the Veteran's April 2012 Notice of Disagreement, the Veteran indicated he is unemployable due to service-connected disabilities.  As such, TDIU entitlement is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 

As the Veteran's claims include "nerve damage" and increased rating for diabetes which is associated with service-connected peripheral neuropathy of the upper extremities, the Board adds increased rating of peripheral neuropathy of the upper extremities as an issue, as reflected on the title page.

The issues of entitlement to an increased rating for PTSD, peripheral neuropathy of the lower and upper extremities, right knee, diabetes, service connection of back and left knee/leg disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The evidence of record does not contain any earlier formal or informal increased rating claim filed prior to September 28, 2010 in regard to increased rating claims of peripheral neuropathy of the bilateral lower and upper extremities, right knee disability, and diabetes mellitus type II.

2.  In a June 2009 rating decision, the RO denied service connection for residuals of back surgery.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

3.  New evidence has been associated with the claims file since the June 2009 rating decision which denied service connection for back disability which relates to an unestablished fact necessary to substantiate the claim.    

4.  In a December 2003 rating decision, the RO denied service connection for left knee disability.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

5.  New evidence has been associated with the claims file since the December 2003 rating decision which denied service connection for left knee disability which relates to an unestablished fact necessary to substantiate the claim.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 26, 2008 in regard to increased rating claims of peripheral neuropathy of the bilateral lower and upper extremities, right knee disability, and diabetes mellitus type II are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  

2.  The June 2009 rating decision denying service connection for spine disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  Evidence received since the June 2009 rating decision is new and material and the claim of entitlement to service connection for spine disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The December 2003 rating decision denying service connection for left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

5.  Evidence received since the December 2003 rating decision is new and material and the claim of entitlement to service connection for left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date of September 26, 2008 for an increased rating of peripheral neuropathy of the bilateral lower and upper extremities, right knee disability, and diabetes mellitus type II

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for service connection benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. 
§ 3.400(b)(2)(i) (2017).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

Facts and Analysis

In this case, the Veteran in his April 2012 Notice of Disagreement stated that he first submitted his claim for increased rating of right knee, diabetes, neuropathy in September 26, 2008.  The record reflects that the Veteran did submit these claims, and as to such claims, a rating decision was entered in June 2009.  The Veteran did not file a Notice of Disagreement as to the June 2009 rating decision and the decision became final.  The Veteran then filed a September 28, 2010 claim for increased rating of diabetes mellitus type II and related conditions, right knee, and service connection of PTSD, back, and left leg, which was addressed by the May 2011 rating decision on appeal.

In this case, September 28, 2010 is the appropriate date of claim.  While the Veteran filed claims in September 26, 2008, he did not file a Notice of Disagreement as to the June 2009 rating decision and the decision became final.  In September 28, 2010, the new claims were filed that were subsequently appealed.

The date of claim of record, September 28, 2010, is the controlling date for the effective date assigned under the factual circumstances in this matter.  Accordingly, an earlier effective date is not warranted. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

New and Material Evidence as to Service Connection of Spine and Left Knee/Leg

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, medical records since the June 2009 rating decision demonstrate that the Veteran continues to receive medical treatment for his back.  He has additional symptoms and the additional diagnosis of osteoarthritis.  VA treatment records dated 2011-2013 reveal severe low back pain and nerve damage, with regular treatment by a neurosurgeon.  VA treatment records as well reflect that the Veteran has consistently reported left knee and leg pain in conjunction with low back pain since 2003.  Giving the Veteran the benefit of the doubt, the Board finds sufficient new and material evidence to reopen the claims, particularly on the basis of medical treatment records reflecting new diagnosis and complaints, and service-connection as secondary to service-connected disabilities.

Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for spine disability and left knee/leg disability.  See 38 C.F.R. § 3.156(a).  


ORDER

Entitlement to an earlier effective date of September 26, 2008 for an increased rating of peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to an earlier effective date of September 26, 2008 for an increased rating of peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to an earlier effective date of September 26, 2008 for an increased rating of right knee disability is denied.

Entitlement to an earlier effective date of September 26, 2008 for an increased rating of diabetes mellitus type II is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for a spine disability.  The appeal is granted to that extent only.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee/leg disability.  The appeal is granted to that extent only.  


REMAND

Increased Rating for PTSD, Right Knee, Diabetes Mellitus Type II, Peripheral Neuropathy of the Bilateral Lower and Bilateral Upper Extremities

The Veteran was lasted afforded a VA examination for PTSD in December 2010.  The Veteran was lasted afforded a general VA examination relating to right knee, diabetes, and peripheral neuropathy in November 2010.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As the Veteran has not been afforded a VA examination as to his service-connected disabilities in approximately eight years, remand for a current examination is required.

As the issue of entitlement to TDIU is inextricably linked with the outstanding claims, adjudication of TDIU is deferred.

Service Connection for Back Disability and Left Knee/Leg

In light of the reopening of the service connection claims for back and left knee/leg disabilities, the Board finds a VA examination warranted to determine the extent to which the Veteran's back and left knee/leg disabilities are etiologically related to service or caused or aggravated by his service-connected disabilities to include his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected PTSD using the most recent DBQ examination form.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  

The examiner is also requested to detail the functional impairment suffered by the Veteran as a result of his service-connected PTSD, to include the impact on his employability.

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected peripheral neuropathy of the lower AND upper extremities using the most recent DBQ examination form.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  

The examiner is also requested to detail the functional impairment suffered by the Veteran as a result of his service-connected peripheral neuropathy of the lower AND upper extremities, to include the impact on his employability.

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected right knee disability using the most recent DBQ examination form.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  

The examiner is also requested to respond to the following inquires:

(a)  Please detail the functional impairment suffered by the Veteran as a result of his service-connected right knee disability, to include the impact on his employability.

(b)  If the Veteran reports flare-ups, please detail the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of the flares.

(c)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right AND left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

4.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus type II using the most recent DBQ examination form.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  

The examiner is also to requested to detail the functional impairment suffered by the Veteran as a result of his service-connected diabetes, to include the impact on his employability.

5.  The Veteran should be afforded an appropriate VA examination for an opinion as to the nature and etiology of the claimed back disability.  

The examiner is asked to address:

(a)  Please outline all diagnoses as to the Veteran's back, to include nerve damage, stenosis and osteoarthritis.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's back disability or disabilities were incurred in, caused or aggravated by the Veteran's service.  

(c)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's back disability or disabilities were caused or aggravated by the Veteran's service-connected disabilities, to include right knee disability.  The examiner should consider any altered gait as a result of the right knee disability.

(d)  Please detail the functional impairment suffered by the Veteran as a result of his back disability, to include the impact on his employability.


6.  The Veteran should be afforded an appropriate VA examination for an opinion as to the nature and etiology of the claimed left knee and leg disability.  

The examiner is asked to address:

(a)  Please outline all diagnoses as to the Veteran's left knee and leg, to include nerve damage and osteoarthritis.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's back disability or disabilities were incurred in, caused or aggravated by the Veteran's service.  

(c)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's back disability or disabilities were caused or aggravated by the Veteran's service-connected disabilities, to include right knee disability.  The examiner should consider any altered gait as a result of the right knee disability.

(d)  Please detail the functional impairment suffered by the Veteran as a result of his left knee/leg disability, to include the impact on his employability.

7.  For all examinations: If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

8.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of entitlement to an increased rating for PTSD, peripheral neuroipathy of the lower and upper extremities, right knee, diabetes, service connection of back disability, service connection of left knee/leg disability, and entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


